DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 21, 25, 28 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ghegin (of record, Integration of innovative ohmic contacts for heterogeneous III-V/Silicon Photonic devices. Condensed Matter [cond-mat]. Université Sorbonne Paris Cité, 2017. English. NNT: 2017USPCC008. tel-01685738) in view of Barkhouse et al. (of record, US 20160380126 A1).
Regarding claims 1, 8-9 and 28, Ghegin discloses (claim 1) a semiconductor structure (Fig. 1.10) comprising: a group IV substrate (annotated. Note that the bonding layer is “SiO2 bonding layer”); a patterned group III-V device (annotated) over said group IV substrate; at least one precursor stack (n-contact and/or p-contact) over at least one portion of said patterned group III-V device (Fig. 2.23), wherein said at least one precursor stack comprises at least two precursor metals (2.6.2 – “One can choose to deposit directly the metal(s) or the intermetallic compound(s) of interest on the III-V surface”, emphasis added, “metal(s)” indicates at least two metals. Also, 3.2.1 – “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film deposited at 100 °C to protect them from any atmospheric contamination and/or oxidation”, emphasis added, Ni/TiN or Ti/TiN are disclosed), each of said at least two precursor metals under at least one contact hole (annotated, occupied by metallic plugs) and not lining a sidewall of said at least one contact hole (Fig. 1.10), each of said at least two precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni)(3.2.1 Experimental procedure – “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film deposited at 100 °C to protect them from any atmospheric contamination and/or oxidation”, Figs. 3.9, 3.24 and 3.25. See also, GENERAL CONCLUSION); a blanket dielectric layer (annotated) over said at least two precursor metals (Fig. 2.23, annotated below) and said patterned group III-V device (Fig. 2.23) ; said at least one contact hole in said blanket dielectric layer; and at least one filler metal (metallic plugs) in said at least one contact hole and over said at least one precursor stack, (claim 8) wherein said blanket dielectric layer (annotated) is substantially planar (Figs. 1.10 and 2.3), (claim 9) wherein said patterned group III-V device (annotated) is optically connected to a group IV device (Si waveguide) in said group IV substrate (Fig. 1.10 ), and (claim 28) wherein said patterned group III-V device (annotated) is separated from said group IV device (Si waveguide) in said group IV substrate by an oxide layer (Fig. 1.10, “SiO2 bonding layer”).  

    PNG
    media_image1.png
    477
    888
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    341
    633
    media_image2.png
    Greyscale

Ghegin fails to disclose (claim 1) wherein said at least one precursor stack comprises at least “three” precursor metals, each of said at least “three” precursor metals under at least one contact hole and not lining a sidewall of said at least one contact hole, each of said at least “three” precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni); and, a blanket dielectric layer over said at least “three” precursor metals and said patterned group III-V device.
Note: modifying Ghegin from at least two precursor metals as disclosed to comprise at least three precursor metals of the materials claimed would meet the limitations in question via addition of an additional precursor metal.
Barkhouse discloses at least three precursor metals ([0026] – “Although the multi-layer barrier region is illustrated as two layers, first and second barrier regions 131 and 132, in other examples, the multi-layer barrier region can include more than two layers”. More than two layers anticipating at least “three”. Also, [0031] discloses Ti and Ni, and, [0042] discloses a III-V material).
It would have been obvious to one of ordinary skill in the art to include at least three precursor metals as claimed and from the group of materials claimed in the device of Ghegin in view of Barkhouse and arrive at the claimed invention via addition of an additional precursor metal in Ghegin so as to inhibit diffusion (Barkhouse, [0020]) and/or because it has been held that duplicating parts (in this case, arriving at the at least three precursor metals from at least two precursor metals of  Gheghin) of an invention involves only routine skill in the art as is prima facie obvious (MPEP 2144.04 VI-B).
Regarding claims 21, 25 and 33-34, Ghegin discloses (claim 21) a semiconductor structure (Fig. 1.10) comprising: a group IV substrate (annotated); a group III-V device (annotated) over said group IV substrate; a precursor stack (n-contact and/or p-contact) over at least a portion of said group III-V device, wherein said precursor stack comprises at least two precursor metals (2.6.2 – “One can choose to deposit directly the metal(s) or the intermetallic compound(s) of interest on the III-V surface”, emphasis added, “metal(s)” indicates at least two metals. Also, 3.2.1 – “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film deposited at 100 °C to protect them from any atmospheric contamination and/or oxidation”, emphasis added, Ni/TiN or Ti/TiN are disclosed), each of said at least two precursor metals under a contact hole (annotated, occupied by metallic plugs) and not lining a sidewall of said contact hole (Fig. 1.10), each of said at least two precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni)(3.2.1 Experimental procedure – “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film deposited at 100 °C to protect them from any atmospheric contamination and/or oxidation”, Figs. 3.9, 3.24 and 3.25. See also, GENERAL CONCLUSION); a dielectric layer (annotated) over said at least two precursor metals (Fig. 2.23, annotated below) and said group III-V device (Fig. 2.23); said contact hole in said dielectric layer; a filler metal (metallic plugs) in said contact hole and over said precursor stack (Fig. 1.10), (claim 25) wherein said filler metal comprises tungsten (W) (p. 62, “The filling of the contact cavities can be realized thanks to various metals, such as Cu, Al and W”), (claim 33) wherein said group III-V device (annotated) is optically connected to a group IV device (Si waveguide) in said group IV substrate (Fig. 1.10 ), and (claim 34) wherein said group III-V device (annotated) is separated from said group IV device (Si waveguide) in said group IV substrate by an oxide layer (Fig. 1.10, “SiO2 bonding layer”).  
Ghegin fails to disclose (claim 21) wherein said precursor stack comprises at least “three” precursor metals, each of said at least “three” precursor metals under a contact hole and not lining a sidewall of said hole, each of said at least “three” precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni); and, a dielectric layer over said at least “three” precursor metals and said group III-V device.
Note: modifying Ghegin from at least two precursor metals as disclosed to comprise at least three precursor metals of the materials claimed would meet the limitations in question via addition of an additional precursor metal.
Barkhouse discloses at least three precursor metals ([0026] – “Although the multi-layer barrier region is illustrated as two layers, first and second barrier regions 131 and 132, in other examples, the multi-layer barrier region can include more than two layers”. More than two layers anticipating at least “three”. Also, [0031] discloses Ti and Ni, and, [0042] discloses a III-V material).
It would have been obvious to one of ordinary skill in the art to include at least three precursor metals as claimed and from the group of materials claimed in the device of Ghegin in view of Barkhouse and arrive at the claimed invention via addition of an additional precursor metal in Ghegin so as to inhibit diffusion (Barkhouse, [0020]) and/or because it has been held that duplicating parts (in this case, arriving at the at least three precursor metals from at least two precursor metals of  Gheghin) of an invention involves only routine skill in the art as is prima facie obvious (MPEP 2144.04 VI-B).

Claims 6-7, 10, 18, 20, 26-27, 29-32 and 35  are rejected under 35 U.S.C. 103 as being unpatentable over Ghegin in view Barkhouse and Hata et al. (of record, US 8633496 B2).
Regarding claims 6-7, Ghegin/Barkhouse discloses (claim 6) wherein said patterned group III-V device (annotated) is a patterned group III-V laser device (Fig. 1.10) comprising an N type cathode (n-InP on n-contact side) and a P type anode (p-InGaAs on p-contact side), and, (claim 7) wherein said N type cathode (n-InP on n-contact side) comprises indium phosphide (InP), and said P type anode (p-InGaAs on p-contact side) comprises indium gallium arsenide (InGaAs).  
Ghegin/Barkhouse fails to disclose a patterned group III-V “photodiode”. Note: Ghegin discloses a laser device.
Hata discloses “The above-mentioned light emitting section may be a PN-junction light emitting diode (LED), a laser diode (LD), a vertical cavity surface emitting laser (VCSEL). The above-mentioned light receiving section may be a PN diode, a PIN diode, a metal-semiconductor-metal (MSM) diode, an avalanche photodiode, a photosensor such as a CCD or a MOS, or a solar cell” (Fig. 6 and related text). Note: Hata discloses both a laser device and a photodide.
It would have been obvious to one of ordinary skill in the art to provide a photodiode as claimed in the device of Ghegin/Barkhouse in view of Hata so as to enable integration of dissimilar devices and means for interconnecting said devices in a cost effective manner (Hata, 1:15-40, 2:15-30) and/or because the substitution of one optical device for another in an optical communication system would have yielded predictable results to one of ordinary skill in the art.
Regarding claims 10 and 35, Ghegin/Barkhouse fails to disclose wherein said (patterned) group III-V device is electrically connected to a group IV device in said group IV substrate.  
Hata discloses wherein said (patterned) group III-V device (T01, Abstract) is electrically connected to a group IV (T12, “The transistors T11, T12, T13 and T14 may each be a silicon device”) device in said group IV substrate (1402, “base wafer containing silicon, Fig. 18).
  It would have been obvious to one of ordinary skill in the art to include the arrangement of Hata in the device of Ghegin/Barkhouse and arrive at the claimed invention so as to enable integration of dissimilar devices and means for interconnecting said devices in a cost effective manner (Hata, 1:15-40, 2:15-30).
Regarding claim 18, Ghegin discloses a semiconductor structure (Fig. 1.10 above) comprising: a group IV substrate (annotated. Note that the bonding layer is “SiO2 bonding layer”); a patterned group III-V device (annotated) over said group IV substrate; a precursor stack (n-contact and/or p-contact) over at least one portion of said patterned group III-V device, wherein said precursor stack comprises at least two precursor metals (2.6.2 – “One can choose to deposit directly the metal(s) or the intermetallic compound(s) of interest on the III-V surface”, emphasis added, “metal(s)” indicates at least two metals. Also, 3.2.1 – “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film deposited at 100 °C to protect them from any atmospheric contamination and/or oxidation”, emphasis added, Ni/TiN or Ti/TiN are disclosed), each of said at least two precursor metals under a first contact hole (annotated, occupied by metallic plugs) and not lining a sidewall of said first contact hole (Fig. 1.10), each of said at least two precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni)(3.2.1 Experimental procedure – “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film deposited at 100 °C to protect them from any atmospheric contamination and/or oxidation”, Figs. 3.9, 3.24 and 3.25. See also, GENERAL CONCLUSION); a blanket dielectric layer (annotated) over said at least two precursor metals (Fig. 2.23, annotated below) and said patterned group III-V device (Fig. 2.23); said first contact hole (annotated) in said blanket dielectric layer; a filler metal (metallic plugs) in said first contact hole.  
Ghegin fails to disclose (i) a group IV substrate including a group IV device, a second contact hole in said blanket dielectric layer over said group IV device, and, a filler metal in said second contact hole, and, (ii) wherein said precursor stack comprises at least “three” precursor metals, each of said at least “three” precursor metals under a first contact hole and not lining a sidewall of said first contact hole, each of said at least “three” precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni); and, a blanket dielectric layer over said at least “three” precursor metals and said patterned group III-V device.
Note: regarding (ii),  modifying Ghegin from at least two precursor metals as disclosed to comprise at least three precursor metals of the materials claimed would meet the limitations in question via addition of an additional precursor metal.
Regarding (ii), Barkhouse discloses at least three precursor metals ([0026] – “Although the multi-layer barrier region is illustrated as two layers, first and second barrier regions 131 and 132, in other examples, the multi-layer barrier region can include more than two layers”. More than two layers anticipating at least “three”. Also, [0031] discloses Ti and Ni, and, [0042] discloses a III-V material).
It would have been obvious to one of ordinary skill in the art to include at least three precursor metals as claimed and from the group of materials claimed in the device of Ghegin in view of Barkhouse and arrive at the claimed invention via addition of an additional precursor metal in Ghegin so as to inhibit diffusion (Barkhouse, [0020]) and/or because it has been held that duplicating parts (in this case, arriving at the at least three precursor metals from at least two precursor metals of  Gheghin) of an invention involves only routine skill in the art as is prima facie obvious (MPEP 2144.04 VI-B).
Regarding (i), Hata discloses (Fig. 18) a group IV substrate (1402, “base wafer containing silicon”) including a group IV device (T12, “The transistors T11, T12, T13 and T14 may each be a silicon device”), a second contact hole (occupied by 1884, “through contacts 1884”) in said blanket dielectric layer (1882, “The passivation film 1882 is, for example, a silicon oxide film…”) over said group IV device, and, a filler material (1884, “through contacts 1884”) in said second contact hole (While Hata fails to disclose a filler “metal”, it would have been obvious to one of ordinary skill in the art to include metal as claimed so as to employ a well-known and used conductive material which enables electrical connection to an active device since the use of conventional materials to perform their known function is prima-facie obvious, MPEP 2144.07).
 It would have been obvious to one of ordinary skill in the art to include the arrangement suggested by Hata in the device of Ghegin/Barkhouse and arrive at the claimed invention so as to enable integration of dissimilar devices and means for interconnecting said devices in a cost effective manner (Hata, 1:15-40, 2:15-30).
Regarding claim 20, Ghegin/Barkhouse/Hata discloses (Hata) wherein said patterned group III-V device (T01, Abstract) is electrically connected (via 1884/1886) to said group IV device (T12, Fig. 18).  
Regarding claims 26-27, Ghegin/Barkhouse discloses (claim 26) wherein said group III-V device (annotated) is a group III-V laser device (Fig. 1.10) comprising an N type cathode (n-InP on n-contact side) and a P type anode (p-InGaAs on p-contact side), and, (claim 27) wherein said N type cathode (n-InP on n-contact side) comprises indium phosphide (InP), and said P type anode (p-InGaAs on p-contact side) comprises indium gallium arsenide (InGaAs).  
Ghegin/Barkhouse fails to disclose a group III-V “photodiode”. Note: Ghegin discloses a laser device.
Hata discloses “The above-mentioned light emitting section may be a PN-junction light emitting diode (LED), a laser diode (LD), a vertical cavity surface emitting laser (VCSEL). The above-mentioned light receiving section may be a PN diode, a PIN diode, a metal-semiconductor-metal (MSM) diode, an avalanche photodiode, a photosensor such as a CCD or a MOS, or a solar cell” (Fig. 6 and related text). Note: Hata discloses both a laser device and a photodide.
It would have been obvious to one of ordinary skill in the art to provide a photodiode as claimed in the device of Ghegin/Barkhouse in view of Hata so as to enable integration of dissimilar devices and means for interconnecting said devices in a cost effective manner (Hata, 1:15-40, 2:15-30) and/or because the substitution of one optical device for another in an optical communication system would have yielded predictable results to one of ordinary skill in the art.
Regarding claims 29-30, Ghegin/Barkhouse discloses (claim 29) wherein said patterned group III-V device (annotated) is a patterned group III-V laser device (Fig. 1.10) comprising an N type cathode (n-InP on n-contact side) and a P type anode (p-InGaAs on p-contact side), and, (claim 30) wherein said N type cathode (n-InP on n-contact side) comprises indium phosphide (InP), and said P type anode (p-InGaAs on p-contact side) comprises indium gallium arsenide (InGaAs).  
Ghegin/Barkhouse fails to disclose a patterned group III-V “photodiode”. Note: Ghegin discloses a laser device.
Hata discloses “The above-mentioned light emitting section may be a PN-junction light emitting diode (LED), a laser diode (LD), a vertical cavity surface emitting laser (VCSEL). The above-mentioned light receiving section may be a PN diode, a PIN diode, a metal-semiconductor-metal (MSM) diode, an avalanche photodiode, a photosensor such as a CCD or a MOS, or a solar cell” (Fig. 6 and related text). Note: Hata discloses both a laser device and a photodiode.
It would have been obvious to one of ordinary skill in the art to provide a photodiode as claimed in the device of Ghegin/Barkhouse in view of Hata so as to enable integration of dissimilar devices and means for interconnecting said devices in a cost effective manner (Hata, 1:15-40, 2:15-30) and/or because the substitution of one optical device for another in an optical communication system would have yielded predictable results to one of ordinary skill in the art
Regarding claims 31-32, Ghegin/Barkhouse/Hata discloses (claim 31) wherein said patterned group III-V device (annotated) is optically connected to another group IV device (Si waveguide) in said group IV substrate (annotated, Fig. 1.10), and, (claim 32) wherein said patterned group III-V device (annotated) is separated from said another group IV device (Si waveguide) in said group IV substrate (annotated) by an oxide layer (Fig. 1.10, “SiO2 bonding layer”).  
Claims 1, 8-9, 21, 25, 28 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ghegin (of record, Integration of innovative ohmic contacts for heterogeneous III-V/Silicon Photonic devices. Condensed Matter [cond-mat]. Université Sorbonne Paris Cité, 2017. English. NNT: 2017USPCC008. tel-01685738) in view of Moon (of record, US 20060183327 A1).
Regarding claims 1, 8-9 and 28, Ghegin discloses (claim 1) a semiconductor structure (Fig. 1.10) comprising: a group IV substrate (annotated. Note that the bonding layer is “SiO2 bonding layer”); a patterned group III-V device (annotated) over said group IV substrate; at least one precursor stack (n-contact and/or p-contact) over at least one portion of said patterned group III-V device (Fig. 2.23), wherein said at least one precursor stack comprises at least two precursor metals (2.6.2 – “One can choose to deposit directly the metal(s) or the intermetallic compound(s) of interest on the III-V surface”, emphasis added, “metal(s)” indicates at least two metals. Also, 3.2.1 – “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film deposited at 100 °C to protect them from any atmospheric contamination and/or oxidation”, emphasis added, Ni/TiN or Ti/TiN are disclosed), each of said at least two precursor metals under at least one contact hole (annotated, occupied by metallic plugs) and not lining a sidewall of said at least one contact hole (Fig. 1.10), each of said at least two precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni)(3.2.1 Experimental procedure – “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film deposited at 100 °C to protect them from any atmospheric contamination and/or oxidation”, Figs. 3.9, 3.24 and 3.25. See also, GENERAL CONCLUSION); a blanket dielectric layer (annotated) over said at least two precursor metals (Fig. 2.23, annotated below) and said patterned group III-V device (Fig. 2.23) ; said at least one contact hole in said blanket dielectric layer; and at least one filler metal (metallic plugs) in said at least one contact hole and over said at least one precursor stack, (claim 8) wherein said blanket dielectric layer (annotated) is substantially planar (Figs. 1.10 and 2.3), (claim 9) wherein said patterned group III-V device (annotated) is optically connected to a group IV device (Si waveguide) in said group IV substrate (Fig. 1.10 ), and (claim 28) wherein said patterned group III-V device (annotated) is separated from said group IV device (Si waveguide) in said group IV substrate by an oxide layer (Fig. 1.10, “SiO2 bonding layer”).  

    PNG
    media_image1.png
    477
    888
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    341
    633
    media_image2.png
    Greyscale

Ghegin fails to disclose (claim 1) wherein said at least one precursor stack comprises at least “three” precursor metals, each of said at least “three” precursor metals under at least one contact hole and not lining a sidewall of said at least one contact hole, each of said at least “three” precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni); and, a blanket dielectric layer over said at least “three” precursor metals and said patterned group III-V device.
Note: modifying Ghegin from at least two precursor metals as disclosed to comprise at least three precursor metals of the materials claimed would meet the limitations in question via addition of an additional precursor metal.
Moon discloses at least three precursor metals ([0046] – “Barrier layer stacks comprising TaN/Ta/TaN/Ta, TiN/Ti/TiN/Ti, TaN/Ti/TiN/Ta/TaN layers (and additional layers), or combinations or multiple layers of Ta, TaN, Ti, TiN, W, WN, TaSi, TaSiN, TiSi, or TiSiN, as examples, may be formed. A multi-layer stack of barrier layers provides increased oxidation resistance, for example”, emphasis added, with TiN/Ti/TiN/Ti being materials claimed, and, [0023] disclosing “Compound semiconductors, GaAs, InP, Si/Ge, or SiC, as examples, may be used in place of silicon”).
It would have been obvious to one of ordinary skill in the art to include at least three precursor metals as claimed and from the group of materials claimed in the device of Ghegin in view of Moon and arrive at the claimed invention so as to increase oxidation resistance and/or because it has been held that duplicating parts (in this case, arriving at the at least three precursor metals from at least two precursor metals of  Gheghin) of an invention involves only routine skill in the art as is prima facie obvious (MPEP 2144.04 VI-B).
Regarding claims 21, 25 and 33-34, Ghegin discloses (claim 21) a semiconductor structure (Fig. 1.10) comprising: a group IV substrate (annotated); a group III-V device (annotated) over said group IV substrate; a precursor stack (n-contact and/or p-contact) over at least a portion of said group III-V device, wherein said precursor stack comprises at least two precursor metals (2.6.2 – “One can choose to deposit directly the metal(s) or the intermetallic compound(s) of interest on the III-V surface”, emphasis added, “metal(s)” indicates at least two metals. Also, 3.2.1 – “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film deposited at 100 °C to protect them from any atmospheric contamination and/or oxidation”, emphasis added, Ni/TiN or Ti/TiN are disclosed), each of said at least two precursor metals under a contact hole (annotated, occupied by metallic plugs) and not lining a sidewall of said contact hole (Fig. 1.10), each of said at least two precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni)(3.2.1 Experimental procedure – “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film deposited at 100 °C to protect them from any atmospheric contamination and/or oxidation”, Figs. 3.9, 3.24 and 3.25. See also, GENERAL CONCLUSION); a dielectric layer (annotated) over said at least two precursor metals (Fig. 2.23, annotated below) and said group III-V device (Fig. 2.23); said contact hole in said dielectric layer; a filler metal (metallic plugs) in said contact hole and over said precursor stack (Fig. 1.10), (claim 25) wherein said filler metal comprises tungsten (W) (p. 62, “The filling of the contact cavities can be realized thanks to various metals, such as Cu, Al and W”), (claim 33) wherein said group III-V device (annotated) is optically connected to a group IV device (Si waveguide) in said group IV substrate (Fig. 1.10 ), and (claim 34) wherein said group III-V device (annotated) is separated from said group IV device (Si waveguide) in said group IV substrate by an oxide layer (Fig. 1.10, “SiO2 bonding layer”).  
Ghegin fails to disclose (claim 21) wherein said precursor stack comprises at least “three” precursor metals, each of said at least “three” precursor metals under a contact hole and not lining a sidewall of said hole, each of said at least “three” precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni); and, a dielectric layer over said at least “three” precursor metals and said group III-V device.
Note: modifying Ghegin from at least two precursor metals as disclosed to comprise at least three precursor metals of the materials claimed would meet the limitations in question via addition of an additional precursor metal.
Moon discloses at least three precursor metals ([0046] – “Barrier layer stacks comprising TaN/Ta/TaN/Ta, TiN/Ti/TiN/Ti, TaN/Ti/TiN/Ta/TaN layers (and additional layers), or combinations or multiple layers of Ta, TaN, Ti, TiN, W, WN, TaSi, TaSiN, TiSi, or TiSiN, as examples, may be formed. A multi-layer stack of barrier layers provides increased oxidation resistance, for example”, emphasis added, with TiN/Ti/TiN/Ti being materials claimed, and, [0023] disclosing “Compound semiconductors, GaAs, InP, Si/Ge, or SiC, as examples, may be used in place of silicon”).
It would have been obvious to one of ordinary skill in the art to include at least three precursor metals as claimed and from the group of materials claimed in the device of Ghegin in view of Moon and arrive at the claimed invention so as to increase oxidation resistance and/or because it has been held that duplicating parts (in this case, arriving at the at least three precursor metals from at least two precursor metals of  Gheghin) of an invention involves only routine skill in the art as is prima facie obvious (MPEP 2144.04 VI-B).

Claims 6-7, 10, 18, 20, 26-27, 29-32 and 35  are rejected under 35 U.S.C. 103 as being unpatentable over Ghegin in view Moon and Hata et al. (of record, US 8633496 B2).
Regarding claims 6-7, Ghegin/Moon discloses (claim 6) wherein said patterned group III-V device (annotated) is a patterned group III-V laser device (Fig. 1.10) comprising an N type cathode (n-InP on n-contact side) and a P type anode (p-InGaAs on p-contact side), and, (claim 7) wherein said N type cathode (n-InP on n-contact side) comprises indium phosphide (InP), and said P type anode (p-InGaAs on p-contact side) comprises indium gallium arsenide (InGaAs).  
Ghegin/Moon fails to disclose a patterned group III-V “photodiode”. Note: Ghegin discloses a laser device.
Hata discloses “The above-mentioned light emitting section may be a PN-junction light emitting diode (LED), a laser diode (LD), a vertical cavity surface emitting laser (VCSEL). The above-mentioned light receiving section may be a PN diode, a PIN diode, a metal-semiconductor-metal (MSM) diode, an avalanche photodiode, a photosensor such as a CCD or a MOS, or a solar cell” (Fig. 6 and related text). Note: Hata discloses both a laser device and a photodide.
It would have been obvious to one of ordinary skill in the art to provide a photodiode as claimed in the device of Ghegin/Moon in view of Hata so as to enable integration of dissimilar devices and means for interconnecting said devices in a cost effective manner (Hata, 1:15-40, 2:15-30) and/or because the substitution of one optical device for another in an optical communication system would have yielded predictable results to one of ordinary skill in the art.
Regarding claims 10 and 35, Ghegin/Moon fails to disclose wherein said (patterned) group III-V device is electrically connected to a group IV device in said group IV substrate.  
Hata discloses wherein said (patterned) group III-V device (T01, Abstract) is electrically connected to a group IV (T12, “The transistors T11, T12, T13 and T14 may each be a silicon device”) device in said group IV substrate (1402, “base wafer containing silicon, Fig. 18).
  It would have been obvious to one of ordinary skill in the art to include the arrangement of Hata in the device of Ghegin/Moon and arrive at the claimed invention so as to enable integration of dissimilar devices and means for interconnecting said devices in a cost effective manner (Hata, 1:15-40, 2:15-30).
Regarding claim 18, Ghegin discloses a semiconductor structure (Fig. 1.10 above) comprising: a group IV substrate (annotated. Note that the bonding layer is “SiO2 bonding layer”); a patterned group III-V device (annotated) over said group IV substrate; a precursor stack (n-contact and/or p-contact) over at least one portion of said patterned group III-V device, wherein said precursor stack comprises at least two precursor metals (2.6.2 – “One can choose to deposit directly the metal(s) or the intermetallic compound(s) of interest on the III-V surface”, emphasis added, “metal(s)” indicates at least two metals. Also, 3.2.1 – “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film deposited at 100 °C to protect them from any atmospheric contamination and/or oxidation”, emphasis added, Ni/TiN or Ti/TiN are disclosed), each of said at least two precursor metals under a first contact hole (annotated, occupied by metallic plugs) and not lining a sidewall of said first contact hole (Fig. 1.10), each of said at least two precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni)(3.2.1 Experimental procedure – “The 20 nm thick Ni or Ti films were deposited by DC Ar sputtering respectively at room temperature and 100 °C. All films were capped by a 7 nm thick TiN film deposited at 100 °C to protect them from any atmospheric contamination and/or oxidation”, Figs. 3.9, 3.24 and 3.25. See also, GENERAL CONCLUSION); a blanket dielectric layer (annotated) over said at least two precursor metals (Fig. 2.23, annotated below) and said patterned group III-V device (Fig. 2.23); said first contact hole (annotated) in said blanket dielectric layer; a filler metal (metallic plugs) in said first contact hole.  
Ghegin fails to disclose (i) a group IV substrate including a group IV device, a second contact hole in said blanket dielectric layer over said group IV device, and, a filler metal in said second contact hole, and, (ii) wherein said precursor stack comprises at least “three” precursor metals, each of said at least “three” precursor metals under a first contact hole and not lining a sidewall of said first contact hole, each of said at least “three” precursor metals selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni); and, a blanket dielectric layer over said at least “three” precursor metals and said patterned group III-V device.
Note: regarding (ii),  modifying Ghegin from at least two precursor metals as disclosed to comprise at least three precursor metals of the materials claimed would meet the limitations in question via addition of an additional precursor metal.
Regarding (ii), Moon discloses at least three precursor metals ([0046] – “Barrier layer stacks comprising TaN/Ta/TaN/Ta, TiN/Ti/TiN/Ti, TaN/Ti/TiN/Ta/TaN layers (and additional layers), or combinations or multiple layers of Ta, TaN, Ti, TiN, W, WN, TaSi, TaSiN, TiSi, or TiSiN, as examples, may be formed. A multi-layer stack of barrier layers provides increased oxidation resistance, for example”, emphasis added, with TiN/Ti/TiN/Ti being materials claimed, and, [0023] disclosing “Compound semiconductors, GaAs, InP, Si/Ge, or SiC, as examples, may be used in place of silicon”).
It would have been obvious to one of ordinary skill in the art to include at least three precursor metals as claimed and from the group of materials claimed in the device of Ghegin in view of Moon and arrive at the claimed invention so as to increase oxidation resistance and/or because it has been held that duplicating (in this case, arriving at the at least three precursor metals from at least two precursor metals of  Gheghin) of an invention involves only routine skill in the art as is prima facie obvious (MPEP 2144.04 VI-B).
Regarding (i), Hata discloses (Fig. 18) a group IV substrate (1402, “base wafer containing silicon”) including a group IV device (T12, “The transistors T11, T12, T13 and T14 may each be a silicon device”), a second contact hole (occupied by 1884, “through contacts 1884”) in said blanket dielectric layer (1882, “The passivation film 1882 is, for example, a silicon oxide film…”) over said group IV device, and, a filler material (1884, “through contacts 1884”) in said second contact hole (While Hata fails to disclose a filler “metal”, it would have been obvious to one of ordinary skill in the art to include metal as claimed so as to employ a well-known and used conductive material which enables electrical connection to an active device since the use of conventional materials to perform their known function is prima-facie obvious, MPEP 2144.07).
 It would have been obvious to one of ordinary skill in the art to include the arrangement suggested by Hata in the device of Ghegin/Barkhouse and arrive at the claimed invention so as to enable integration of dissimilar devices and means for interconnecting said devices in a cost effective manner (Hata, 1:15-40, 2:15-30).
Regarding claim 20, Ghegin/Moon/Hata discloses (Hata) wherein said patterned group III-V device (T01, Abstract) is electrically connected (via 1884/1886) to said group IV device (T12, Fig. 18).  
Regarding claims 26-27, Ghegin/Moon discloses (claim 26) wherein said group III-V device (annotated) is a group III-V laser device (Fig. 1.10) comprising an N type cathode (n-InP on n-contact side) and a P type anode (p-InGaAs on p-contact side), and, (claim 27) wherein said N type cathode (n-InP on n-contact side) comprises indium phosphide (InP), and said P type anode (p-InGaAs on p-contact side) comprises indium gallium arsenide (InGaAs).  
Ghegin/Moon fails to disclose a group III-V “photodiode”. Note: Ghegin discloses a laser device.
Hata discloses “The above-mentioned light emitting section may be a PN-junction light emitting diode (LED), a laser diode (LD), a vertical cavity surface emitting laser (VCSEL). The above-mentioned light receiving section may be a PN diode, a PIN diode, a metal-semiconductor-metal (MSM) diode, an avalanche photodiode, a photosensor such as a CCD or a MOS, or a solar cell” (Fig. 6 and related text). Note: Hata discloses both a laser device and a photodide.
It would have been obvious to one of ordinary skill in the art to provide a photodiode as claimed in the device of Ghegin/Moon in view of Hata so as to enable integration of dissimilar devices and means for interconnecting said devices in a cost effective manner (Hata, 1:15-40, 2:15-30) and/or because the substitution of one optical device for another in an optical communication system would have yielded predictable results to one of ordinary skill in the art.
Regarding claims 29-30, Ghegin/Moon discloses (claim 29) wherein said patterned group III-V device (annotated) is a patterned group III-V laser device (Fig. 1.10) comprising an N type cathode (n-InP on n-contact side) and a P type anode (p-InGaAs on p-contact side), and, (claim 30) wherein said N type cathode (n-InP on n-contact side) comprises indium phosphide (InP), and said P type anode (p-InGaAs on p-contact side) comprises indium gallium arsenide (InGaAs).  
Ghegin/Moon fails to disclose a patterned group III-V “photodiode”. Note: Ghegin discloses a laser device.
Hata discloses “The above-mentioned light emitting section may be a PN-junction light emitting diode (LED), a laser diode (LD), a vertical cavity surface emitting laser (VCSEL). The above-mentioned light receiving section may be a PN diode, a PIN diode, a metal-semiconductor-metal (MSM) diode, an avalanche photodiode, a photosensor such as a CCD or a MOS, or a solar cell” (Fig. 6 and related text). Note: Hata discloses both a laser device and a photodiode.
It would have been obvious to one of ordinary skill in the art to provide a photodiode as claimed in the device of Ghegin/Moon in view of Hata so as to enable integration of dissimilar devices and means for interconnecting said devices in a cost effective manner (Hata, 1:15-40, 2:15-30) and/or because the substitution of one optical device for another in an optical communication system would have yielded predictable results to one of ordinary skill in the art
Regarding claims 31-32, Ghegin/Moon/Hata discloses (claim 31) wherein said patterned group III-V device (annotated) is optically connected to another group IV device (Si waveguide) in said group IV substrate (annotated, Fig. 1.10), and, (claim 32) wherein said patterned group III-V device (annotated) is separated from said another group IV device (Si waveguide) in said group IV substrate (annotated) by an oxide layer (Fig. 1.10, “SiO2 bonding layer”).  

Response to Arguments
Applicant’s arguments, see p. 8, filed 5.3.2022, with respect to overcoming the previous 35 USC 112(b) rejections have been fully considered and are persuasive.  Said has been withdrawn. 
Applicant's arguments filed 5.3.2022 have been fully considered but they are not persuasive.
The applicant alleges:

    PNG
    media_image3.png
    316
    627
    media_image3.png
    Greyscale

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, (a) Ghegin discloses at least two precursor metals; see rejection above, (b) modifying Ghegin from at least two precursor metals as disclosed to comprise at least three precursor metals of the materials claimed would meet the limitations in question via addition of an additional precursor metal, (c) Barkhouse discloses at least three precursor metals; see rejection above, and, (d) it would have been obvious to one of ordinary skill in the art to include at least three precursor metals as claimed and from the group of materials claimed in the device of Ghegin in view of Barkhouse and arrive at the claimed invention via addition of an additional precursor metal in Ghegin so as to inhibit diffusion (Barkhouse, [0020]) and/or because it has been held that duplicating parts (in this case, arriving at the at least three precursor metals from at least two precursor metals of  Gheghin) of an invention involves only routine skill in the art as is prima facie obvious (MPEP 2144.04 VI-B).
The applicant alleges:

    PNG
    media_image4.png
    194
    638
    media_image4.png
    Greyscale

And,

    PNG
    media_image5.png
    595
    659
    media_image5.png
    Greyscale

In response to applicant's arguments, differences in terminology between the claims (i.e., “precursor metals”) and the prior art (i.e., “barrier layer”) do not distinguish the claims over the prior art since the prior art discloses Ti, TiN, Ta and/or Ni as claimed; see MPEP 2111, 2112 and/or 2114. Hence, applicant’s arguments are not persuasive.
The applicant alleges:

    PNG
    media_image6.png
    323
    674
    media_image6.png
    Greyscale

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, (a) Ghegin discloses at least two precursor metals; see rejection above, (b) modifying Ghegin from at least two precursor metals as disclosed to comprise at least three precursor metals of the materials claimed would meet the limitations in question via addition of an additional precursor metal, (c) Moon discloses at least three precursor metals; see rejection above, and, (d) it would have been obvious to one of ordinary skill in the art to include at least three precursor metals as claimed and from the group of materials claimed in the device of Ghegin in view of Moon and arrive at the claimed invention so as to increase oxidation resistance and/or because it has been held that duplicating parts (in this case, arriving at the at least three precursor metals from at least two precursor metals of  Gheghin) of an invention involves only routine skill in the art as is prima facie obvious (MPEP 2144.04 VI-B).
The applicant alleges:

    PNG
    media_image7.png
    196
    643
    media_image7.png
    Greyscale

And,

    PNG
    media_image8.png
    611
    691
    media_image8.png
    Greyscale

 In response to applicant's arguments, differences in terminology between the claims (i.e., “precursor metals”) and the prior art (i.e., “barrier layer”) do not distinguish the claims over the prior art since the prior art discloses Ti, TiN, Ta and/or Ni as claimed; see MPEP 2111, 2112 and/or 2114. Hence, applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/               Primary Examiner, Art Unit 2894